 

Exhibit 10.1

 

PURCHASE AGREEMENT

 

by and between

 

GSRX Industries Inc.

(“Seller”)

 

and

 

Seneca Capital Partners, LP

(“Buyer”)

 

Dated as of October 6, 2020

 

   

 

 

PURCHASE AGREEMENT

 

This Purchase Agreement (“Agreement”) is dated as of October 6, 2020, by and
between GSRX Industries Inc, a Nevada Corporation (“Seller”), and Seneca Capital
Partners LP, a Texas limited partnership (“Buyer”) - Collectively the Parties.

 

I. RECITALS

 

A. Seller has the right title and interest in The Green Room Palm Springs LLC.,
a California Limited Liability Company (“LLC”);

 

B. Seller’s membership interest is equal to ninety-five percent (95%) ownership
in the LLC (the “Seller’s Membership Interest”);

 

C. Seller desires to sell its entire Seller’s Membership Interest in the LLC to
Seneca under the terms and conditions set forth in this Agreement;

 

D. Whereas the LLC maintains an Operating Agreement;

 

E. Whereas the LLC permits the sale of Seller’s Membership Interest to Buyer;

 

F. Seller and Buyer agree to complete the sale of the Seller’s Membership
Interest through this Agreement, and each abide by the terms and conditions
herein;

 

G. NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows;

 

II. PURCHASE PRICE

 

Buyer agrees to purchase the Seller’s Membership Interest for the total sale
price of Four Hundred Thousand Dollars ($400,000) (“Total Sale Price”). The
Seller shall have no rights in the LLC after this sale other than with respect
to 3% of the gross revenue generated for a period of sixty (60) months pursuant
to the terms of Revenue Sharing Agreement entered into among Seller, Buyer and
the LLC dated October 6, 2020 (the “Revenue Sharing Agreement”).

 

III. PAYMENT

 

Payment shall be made in one lump sum to Seller in the form of a wire to
Seller’s financial institution. Sellers wiring information shall be provided by
Seller to Buyer prior to the Closing Date.

 

IV. CLOSING

 

4.1 The Total Sales Price shall be paid at closing which shall occur on or
before October 9, 2020. (Closing Date)

 

4.2 All required sale and transfer documentation shall be provided to Buyer by
Seller before this transaction may close.

 

-2-

 

 

4.3 Seller shall deliver to Buyer a fully executed LLC Membership Interest
Assignment and requisite consent certificates, lease approvals for change of
control and any other required documentation including a written Managers
consent. Once all fully executed documentation is provided, Buyer will wire the
Total Sales Price and the sale will be consummated upon confirmation by Seller
to Buyer of receipt of the Total Sales Price.

 

V. VOTING RIGHTS

 

The Seller’s Membership Interest comes with all applicable voting rights in the
LLC.

 

VI. OPERATING AGREEMENT

 

After completion of the Sale, Buyer agrees at all times to abide by the Green
Room Palm Springs LLC Operating Agreement (the “Operating Agreement”) Each
party, during the sale of the Seller’s Membership Interest herein shall ensure
that the transfer contemplated herein abides by the requirements of the
Operating Agreement. Nothing herein shall restrict Buyer from revising the
Operating Agreement upon completion of the sale contemplated herein; provided
that, Buyer will not make any change to the Operating Agreement that would
affect or change the nature of the security interest taken by Seller pursuant to
the Revenue Sharing Agreement and the security and pledge agreement contemplated
thereunder and entered into by the Parties.

 

VII. SELLERS REPRESENTATIONS AND WARRANTIES

 

7.1 Seller hereby represents and warrants that Seller has good title to the
Seller’s Membership Interest conveyed herein and that seller has no limitations
on making such sale and assignment, such as any security interest, lien or
encumbrance. Seller has the requisite power to enter into and carry out its
obligations under this Agreement. The execution and delivery of this Agreement
to be entered into by Seller in connection with this Agreement and the
performance of Seller’s obligations under this Agreement have been duly
authorized in accordance with the laws governing Seller, and no other
proceedings on the part of Seller is necessary to authorize their execution,
delivery, and performance.

 

7.2. Seller hereby represents and warrants that this Agreement has been duly and
validly executed and delivered by the Seller, and constitutes a legal, valid and
binding obligation of the Seller, legally enforceable against it in accordance
with its terms.

 

7.3 Seller has the consent of all required members of the LLC as evidenced by
the Consent to Sale of Seller’s Membership Interest to Buyer.

 

7.4 Seller represents and warrants that the Operating Agreement in no way
restricts or invalidates the sale of the Seller’s Membership Interest to Buyer.

 

7.5 Seller further represents and warrants that it will take any steps necessary
to perfect Buyer’s receipt of the Seller’s Membership Interest as maybe
required.

 

-3-

 

 

VIII. BUYER REPRESENTATION AND WARRANTIES

 

8.1 Buyer hereby represents and warrants to Seller that it has the requisite
power to enter into and carry out its obligations under this Agreement. The
execution and delivery of this Agreement to be entered into by Buyer in
connection with this Agreement and the performance of Buyer’s obligations under
this Agreement have been duly authorized in accordance with the laws governing
Buyer, and no other proceedings on the part of Buyer is necessary to authorize
their execution, delivery, and performance.

 

8.2 Buyer hereby represents and warrants that this Agreement has been duly and
validly executed and delivered by the Buyer, and constitutes a legal, valid and
binding obligation of the Buyer, enforceable against it in accordance with its
terms.

 

8.3 Buyer hereby represents and warrants that there are no suits, actions or
legal proceedings of any sort are pending or are threatened which would restrain
or otherwise prevent, in any manner, the Buyer from fulfilling any of his
obligations set out in this Agreement or arising from this Agreement.

 

IX. NO PUBLIC INTEREST

 

Seller represents that the Seller’s Membership Interest that is being sold
herein is not registered under the Federal Securities Act of 1933, nor any state
security laws. The Seller’s Membership Interests will not be registered under
the Federal Securities Act of 1933, nor any state securities laws. The sale of
the Seller’s Membership Interest does not involve any public offering, and Buyer
and Seller may complete the sale in reliance upon federal and state exemptions
for public transactions.

 

X. EXPENSES

 

Each Party is responsible for its own costs and expenses incurred in connection
with this Agreement.

 

XI. INDEMNITY

 

All representations and warranties in this Agreement will survive the Closing
for their applicable statute of limitations. Seller agrees to indemnify and hold
Buyer harmless from any losses, claims or demands for any breach of any
representation or warranty made by Seller or breach of any covenant or
obligation of Seller in this Agreement.

 



-4-

 

 

XII. GENERAL PROVISIONS

 

  12.1 Notices. All notices, Consents, waivers and other communications required
or permitted by this Agreement shall be in writing and shall be deemed given to
a party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment; or (c)
received or rejected by the addressee, if sent by certified mail, return receipt
requested, in each case to the following addresses, facsimile numbers or e-mail
addresses and marked to the attention of the person (by name or title)
designated below (or to such other address, facsimile number, e-mail address or
person as a party may designate by notice to the other Parties):

 

If to Seller: GSRX Industries   1301 E Debbie Lane 102-160 Mansfield, TX 76063  
    Attn: Tom Gingerich   E-mail: tom@gsrxindustries.com     If to Buyer: Seneca
Capital Partners, LP   330 Franklin Road   Suite 135A-386   Brentwood, TN 37027
      Attn: Christian Briggs   E-mail: cinsay@gmail.com

 

  12.2 Jurisdiction and Venue. Jurisdiction shall be the State of California in
the county of Orange.         12.3 Governing Law. This Agreement will be
governed by and construed under the laws of California without regard to any
conflict of law principle that may cause the substantive law of another
jurisdiction to apply.         12.4 Assignment. This Agreement of the grants
hereunder may not be assigned, sold, leased or otherwise transferred in whole or
in part by either party, without the written consent of the other.         12.5
Severability. If any provision of this Agreement is held invalid or
unenforceable by any court or authority of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.
        12.6 Agency. No agency, partnership or joint venture has been created
between the Parties as a result of this Agreement.         12.7 This Agreement
may not be amended, supplemented, or otherwise modified except by written mutual
consent of the Parties hereto.         12.8 Time of Essence. With regard to all
dates and time periods set forth or referred to in this Agreement, time is of
the essence         12.9 Further Assurances. Each party shall execute and
deliver such other documents and take such other action as may be reasonably
necessary to consummate the transactions contemplated by this Agreement.        
12.10 Attorneys’ Fees. If any action of whatsoever kind is taken by any party to
interpret or enforce any provision of this Agreement (whether or not arbitration
or litigation is commenced), each party will bear it’s on legal costs, subject
to any re-allocation of such fees by the court or arbitrator, as applicable.

 



-5-

 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

SELLER:   GSRX INDUSTRIES INC.         By: /s/ Troy Nihart     Troy Nihart -
Interim CEO     October 16, 2020    (date)         BUYER:   SENECA CAPITAL
PARTNERS, LP         By: /s/ Christian Briggs     Christian Briggs - Manager  
October 9, 2020    (date)  

 

-6-

 